 In the Matter of BOLAND MANUFACTURING COMPANY, EMPLOYERandINTERNATIONAL LADIES GARMENT WORKERS UNION, A. F. OF L.,PETITIONERCases Nos. 18-RC-347 and 18-RC-353SUPPLEMENTAL DECISION.ANDDIRECTIONMarch 28, 1950On June 28, 1949, pursuant to a Board Decision and Direction ofElection,' an election was held among certain employees of BolandManufacturing Company at its two plants in Winona and Wabasha,Minnesota, under the direction of the Regional Director for the Eigh-teenth Region.Thereafter, a Tally of Ballots was furnished theparties, which showed that of approximately 212 eligible voters, 192cast valid ballots, of which 95 were for and 97 against the Petitioner,and 26 ballots were challenged.On July 1, 1949, the Petitioner filed objections, and on July 6, 1949,supplemental objections.Thereupon, in accordance with the Board'sRules and Regulations, the Regional Director conducted an investiga-tion, and issued and duly served upon the parties his Report on Chal-lenges and Objections, in which he recommended that a hearing beheld on the challenges and objections.No exceptions having beenfiled to the Regional Director's Report, the Board, having duly con-sidered the matter, on August 2, 1949, directed the Regional Directorto hold a hearing for the purpose of determining the issues raised bythe challenges and objections.The hearing was held on August 22, 1949, before Max Rotenberg,hearing officer.The Petitioner and the Employer appeared and par-ticipated.On January 13, 1949, the hearing officer issued his Reporton Challenges. and Objections to Election, in which he recommendedthat 6 of the challenges be overruled and 20 sustained, and that the 6ballots to which challenges were overruled be opened and counted.Hefurther recommended that if, after counting these ballots, it should benecessary to pass upon the objections, certain of the Petitioner's ob-IBolandManufacturing Company,83 NLRB 1254.89 NLRB No. 30.889227-51-vol. 89-2 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDjections should be sustained and the election set aside.The Peti-tioner and the Employer have filed exceptions to the hearing officer'sReport on Challenges and Objections to Election.The Board 2 has reviewed the rulings made by the hearing officerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board, having considered theReport on Challenges and Objections to Election, and the exceptionsfiled by the Petitioner and the Employer, hereby adopts the hearingofficer's findings and conclusions as to the challenges except insofaras they are inconsistent with this Decision and Direction.No rulingswill be made on the objections unless it becomes necessary to do soafter counting the five ballots to which challenges are overruled here-inbelow.Margaret Grochowski, Pauline Kukowski, Agnes McGuire, FriedaNeinow, Verna Park, Hazel Pelowski, Mary Peters, Abina Selke,Bernice Thilmany,andEsther Trzebiatowski:The hearing officersustained the challenges to the ballots of these individuals on theground that they had been laid off with no reasonable expectation ofreemployment in the near future.The Petitioner has excepted.TheEmployer maintains that these individuals were permanently termi-nated on March 3, 1949, together with 16 other employees of the 85in the sewing department.We agree with the hearing officer's findingthat on March 3, the Employer indicated to the sewing machine opera-tors who were laid off that their separation was temporary.3How-ever, during March and April, the Employer effected certain changesin its production process with the result that 63 sewing machines wereremoved from the plant and heat sealing machines installed in theirplace.Between March 1 and May 1, the number of heat sealingmachine operators was increased from 7 to 17, and that number re-mained fairly constant up to the time of the reopened hearing.Bythe time of that hearing, none of the sewing machines had been re-stored, none of the employees laid off on March 3 had been called backto work, and no new sewers had been employed. From these facts,it appears that whatever the Employer's plans and statements may havebeen early in March, it became committed sometime before the eligi-bility date to the use of heat sealing rather than sewing equipmenton some of its products, and no longer required the services of theemployees laid off on March 3.We find that the employment of the2Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel(Chairman Herzog and Members Houston and Murdock].3Although the hearing officer makes no finding in that respect, we also credit the testi-mony of Petitioner's organizer, Golvin Street, that on March 7, 1949, he was assured bythe Employer's superintendent, Reibman, that the :March 3 separations were in the natureof temporary layoffs. BOLAND MANUFACTURING COMPANY5above-named individuals was permanently terminated sometimebefore the eligibility date, and that they therefore were not entitledto vote.Accordingly, we find that the challenges to their ballotsshould be, and they hereby are, sustained.Olga Rolo ff :The hearing officer found that on the eligibility date,Roloff was on leave of absence and therefore eligible to vote.TheEmployer has excepted.We do not agree with the hearing officer'sfinding.Roloff, who had been employed in the sewing department,was laid off at the same time as the employees named in the precedingparagraph.At the time of her layoff, she offered to call Reibman,the plant superintendent, in 3 weeks, and was told to do so.Whenshe inquired about work at that time, none was available.On April11, 1949, she was referred to the Employer by the Division of Employ-ment and Security of the State of Minnesota, and was offered workon the night shift, which she was unable to accept because of illnessin her family.She requested a leave of absence, which was refusedby Reibman. She again offered to call Reibman at a later date tocheck on whether or not work was available, and was told to do so.In view of these circumstances, we disagree with the hearing officer'sfinding that Roloff was on leave of absence, and find that her positionwas not materially different from that of the above-named employees.Accordingly, we sustain the challenge to her ballot.Leo Strong:The hearing officer recommended that the Petitioner'schallenge to this employee's ballot be overruled.As the Petitionerdid not except to the hearing officer's ruling, we hereby adopt it, over-rule the challenge to Leon Strong's ballot, and shall direct that hisballot be opened and counted.PearlNorton,BerthaMarx, Francis Bolderman,andMinnieStaizecki:The hearing officer overruled the Employer's challenges tothe ballots of these employees, finding that on the eligibility date theywere on leave of absence on account of their illness or illness in theirfamilies.The Employer has excepted.As the hearing officer statesin his Report, it appears that the Employer readily granted leaves ofabsence in case of illness of an employee or in an employee's family,and the right to reinstatement was retained by keeping the Employer'ssupervisors informed of an intention to return.All the employees inthis group had so notified their supervisors, and had been given tounderstand by their supervisors that they could return.4Accordingly,we affirm the hearing officer's ruling on the ballots of Norton, Marx,'When Marx reported for work after family illness no longer required her presence athome,she was told that no work was then available.According to her uncontradicted andcorroborated testimony,she was then given an extension of her leave.Norton reportedfor work on June 6,1948,and was working at the time of the election.Bolderman andStaizecki had not yet reported for work at the time of the election. 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDBolderman, and Staizecki, hereby overrule the challenges to theirballots, and shall direct that their ballots be opened and counted.Leslie Bob Strong:The hearing officer sustained the challenge to theballot of this employee.The Employer has excepted.The recordsustains the hearing officer's finding that Leslie Bob Strong sharedwith Floorlady Kruger, an admitted supervisor, a substantial partof the supervision of the sewing room at the Employer's Wabashaplant.He exercised such supervisory authority as assigning anddirecting the work of the sewing room employees, laying off employeesfor the day when no work was available, transferring employees fromone task to another, and occasionally disciplining employees.Accord-ingly, we affirm the hearing officer's ruling that Leslie Bob Strong wasa supervisor within the meaning of Section 2 (11) of the Act, andhereby sustain the challenge to his ballot.Ruth, Buerck, Marilyn Frie, Florence Harders, Mary Mayer, ArleneViestenz,andBetty Lou. Wamho ff :The hearing officer sustained thechallenges to the ballots of these employees on the ground that theywere temporary employees not entitled to vote.The Employer hasexcepted.The Employer had hired these 6 girls, who were high school stu-dents, and 14 others, most of .whom were students, in April 1949 to doinspection work on the "night shift," which consisted of 3 hours ofwork daily after school hours.On June 8, 1949, the Employer abol-ished the "night shift" and, the school year having ended, transferredthe 6 students herein involved to work on a full-time basis.5Thisoccurred 5 days after the eligibility date for the election.On July 5,1949, about a week after the election, all 6 of these girls were laid off.There is no evidence in the record that the Employer had intended,when he hired these girls, to retain them as permanent full-time em-ployees, or even as regular part-time employees, nor that he intended,when he laid them off, to rehire them at any time in the near future.In view of their indefinite status while employed on the "night shift"on the eligibility date, and in view of the question as to the likelihoodof their being reemployed, we affirm the hearing officer's finding thatBuerck, Frie, Harders, Mayer, Viestenz, and Wamhoff were temporaryemployees not entitled to vote, and hereby sustain the challenges totheir ballots.6E It does not appear from the record whether the other 14 employees were laid off orpermanently separated.6 Joseph M. Las8onde,80 NLRB 1387.The Petitioner excluded part-time employees from the unit sought in its petition, andthe Employer did not object to such exclusion.As the record of the bearing on the peti-tion did not, however, indicate any reason for such exclusion, the Board, pursuant to itspolicy of including regular part-time employees in bargaining units, included part-timeemployees in the unit found appropriate in its Decision and Direction of Election of June BOLAND MANUFACTURING COMPANY7Frances Pate'ner, Pauline Kulas,andCelia Kling:The hearing offi-cer sustained the Employer's challenges to the ballots of these em-ployees.As the Petitioner did not except to this ruling, we adopt thehearing off'icer's findings and hereby sustain the challenges to theballots of these employees.DIRECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Boland Manufacturing Com-pany, Winona and Wabasha, Minnesota,IT IS HEREBY DIRECTED that the Regional Director for the EighteenthRegion shall, within ten (10) days from the date of this Direction,open and count the challenged ballots cast by Leo Strong, Pearl Nor-ton, Bertha Marx, Francis Bolderman, and Minnie Staizecki, and shallthereafter prepare and cause to be served upon the parties a Supple-mental Tally of Ballots, including therein the count of these chal-lenged ballots.7, 1949.On September 27, 1949, the Petitioner filed a Motion for Clarification of UnitDescription,requestingthat part-time employeesbe excluded from the unit found appro-priate.It appeared at the hearing on the challenges and objections that the Petitioner'smotion referred to the above-named temporary employees.As our ruling on the challengesclarifies the eligibility of these employees,the Petitioner's motion is hereby denied.